             Case 2:20-cv-00482-AJS Document 1 Filed 04/06/20 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MONG’S DAIRY, A DIVISION OF                  )
SCHNEIDER’S DAIRY, INC.                      )
                                             )
                        Plaintiff,           )
                                             )
        v.                                   )                  2:20cv482
                                                     Case No. _____________
                                             )
TEAMSTER’S LOCAL UNION NO. 205               )
                                             )
                        Respondent.          )

                    COMPLAINT TO VACATE ARBITRATION AWARD

        Plaintiff Mong’s Dairy, a Division of Schneider’s Dairy, Inc. (“Schneider’s Dairy” or

“Schneider’s”), by and through its undersigned counsel, hereby files this complaint to vacate the

arbitration decision (attached hereto as Exhibit “A”) issued against it in favor of Respondent

Teamster’s Local Union No. 205 (“Respondent” or “Union”), stating as follows:

I.      JURISDICTION AND VENUE

        1.      This is a complaint to vacate an arbitration decision issued pursuant to a now-

expired collective bargaining agreement between Schneider’s Dairy and the Union (attached

hereto as Exhibit “B”). Venue is proper with this Court pursuant to 29 U.S.C. § 1391(b)(1) because

the Union resides, exists, and operates in the Commonwealth of Pennsylvania in which this district

is located and 29 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise to this

case occurred in this district.

        2.      Jurisdiction is likewise proper pursuant to 28 U.S.C. §1331 as Schneider’s is

engaged in interstate commerce and this dispute directly implicates both Section 301 of the Labor

Management Relations Act (“LMRA”), codified at 29 U.S.C. § 185, and the Federal Arbitration

Act (“FAA”), codified at 9 U.S.C. § 10. To be sure, 29 U.S.C. § 185(a) provides in pertinent part



                                                 1
            Case 2:20-cv-00482-AJS Document 1 Filed 04/06/20 Page 2 of 11



that “[s]uits for violation of contracts between an employer and a labor organization . . . may be

brought in any district court of the United States having jurisdiction of the parties, without respect

to the amount in controversy or without regard to the citizenship of the parties.”

II.    PARTIES

       3.      Plaintiff Schneider’s Dairy is a Pennsylvania corporation with its principal place of

business in Whitehall, Pennsylvania. In addition to its main facility, Schneider’s Dairy has two

distribution centers located in Seneca, Pennsylvania and Washington, Pennsylvania, respectively.

Schneider’s is an employer within the meaning of Section 2(2) of the LMRA, codified at 29 U.S.C.

§ 152(2).

       4.      Respondent is a labor organization within the meaning of 29 U.S.C. § 152(5), and

serves as the exclusive bargaining agent for all of Schneider’s clerical employees employed at its

Seneca, Pennsylvania distribution center.

III.   FACTS

       5.      Founded in 1935, Schneider’s is a family-owned and operated dairy business.

       6.      Schneider’s presently has approximately 130 employees, and services all of

western Pennsylvania, northern West Virginia, eastern Ohio, and western New York.

       7.      Its principle headquarters and processing plant are located at 726 Frank Street,

Pittsburgh, Pennsylvania 15227, which is often referred to as its “Whitehall” facility.

       8.      Schneider’s also maintains two distribution centers located in Seneca, Pennsylvania

and Washington, Pennsylvania.

       9.      At the time of the issues in dispute in this matter, Mong’s Dairy, a Division of

Schneider’s Dairy, Inc., operated out of Schneider’s Seneca distribution facility.




                                                  2
          Case 2:20-cv-00482-AJS Document 1 Filed 04/06/20 Page 3 of 11



       10.     Until recently, Schneider’s maintained office staff at its distribution centers to

perform clerical functions related to ordering, scheduling, shipping and financial matters.

       11.     The clerical staff at Schneider’s Seneca facility are members of Teamster’s Local

Union No. 205, which maintains a collective bargaining agreement as the exclusive bargaining

representative of such employees with Schneider’s.          The parties’ most recent collective

negotiations agreement had a term of March 1, 2016 through June 30, 2019.

       12.     Prior to April 26, 2018, the clerical staff at the Seneca, Pennsylvania distribution

center was shared by a senior clerk, Amy Siegworth, and a clerk, Ms. Lisa Hutchinson. Hutchinson

began working for Schneider’s on or around September 13, 2011.

       13.     Unfortunately, Siegworth tendered her resignation and left the Company on April

26, 2018, leaving all of the clerical functions to Hutchinson and another non-union employee

recently hired by Schneider’s Dairy named Dawn Elliott.

       14.     It was not long before it became readily apparent that both Hutchinson and Elliott

were struggling with the clerical functions they inherited following Siegworth’s resignation,

prompting David Schneider, Vice-President of Schneider’s Dairy, to reach out to the Union’s

business agent, John Winters, on July 7, 2018 to express his frustrations with Hutchinson’s

inability to perform the clerical functions without significant oversight from senior management.

       15.     Respondent maintained that Hutchinson had not been properly trained to perform

these functions, yet Mr. Schneider noted that she had performed these actual functions for five (5)

weeks every year while Ms. Siegworth was on vacation and should have been more than equipped

to handle the job duties. Moreover, Ms. Siegworth left detailed, step-by-step instructions as to

how to perform these clerical functions upon her departure.




                                                 3
            Case 2:20-cv-00482-AJS Document 1 Filed 04/06/20 Page 4 of 11



          16.   By way of that same July 7, 2018 e-mail, Mr. Schneider stated that Schneider’s was

giving “serious consideration” to relocating all of the clerical functions to Schneider’s

headquarters in Whitehall, Pennsylvania. Dating back to 2016, calls were routinely forwarded to

Schneider’s headquarters when they were not answered in the Seneca distribution center, and so

moving all of the clerical functions there was not completely unheard of.

          17.   Mr. Schneider met with both Respondent and Hutchinson on July 24, 2018, during

which time it was determined that in light of the fact that Hutchinson had taken on additional

responsibilities since Siegworth’s termination, Hutchinson would be promoted to senior clerk.

Unfortunately, Elliott quit immediately following the meeting, leaving Hutchinson as not only the

sole remaining member of the Union, but also the only available clerical employee in the Seneca

office.

          18.   In an effort to assist her in the performance of her duties, Schneider’s exercised its

managerial prerogative pursuant to Article 7(E) of the parties’ collective bargaining agreement to

move the call ordering functions to its Whitehall headquarters, where management personnel was

tasked with performing some of the transferred clerical work. Article 7(E) states in pertinent part

that “[f]urther past practice of management personnel performing work shall be continued.” Upon

doing so, Schneider’s saw an immediate and marked increase in accuracy and efficiency in the

performance of those particular duties.

          19.   Despite the lessened workload, Hutchinson’s efficiency did not improve, and she

began incurring hours upon hours of overtime just so she could complete the daily tasks expected

of Schneider’s clerical employees. As a result of the increased overtime costs, and in an effort to

further alleviate the burden on Hutchinson, Schneider’s once again utilized its managerial




                                                  4
          Case 2:20-cv-00482-AJS Document 1 Filed 04/06/20 Page 5 of 11



prerogative under Article 7(E) to remove the banking and incoming call reception from Seneca to

its Whitehall headquarters.

       20.      In response, the Union filed three grievances on Hutchinson’s behalf on August 13,

2018. The first of the three grievances challenged Hutchinson’s hours of work, claiming that by

virtue of the fact that Hutchinson was working overtime on a consistent basis, Schneider’s had

failed to adhere to the stated work hours in the parties’ collective bargaining agreement. The

second grievance filed by the Union challenged Schneider’s failure to hire additional clerical

employees at its Seneca facility to assist in the clerical functions being performed by Hutchinson.

The third grievance challenged Schneider’s decision to have non-bargaining unit members perform

what they argued was unit work.

       21.      One week later, the Union filed a fourth grievance on Hutchinson’s behalf alleging

that she did not received back pay as a result of her retroactive promotion; however, that grievance

was resolved.

       22.      The parties participated in non-binding mediation on the first three grievances on

October 9, 2018, where it was recommended that Schneider’s consider hiring an additional clerical

employee.

       23.      Given that Schneider’s had already taken measures to lighten Hutchinson’s

supposedly overwhelming workload, and that it simply did not have the money to hire an additional

clerical employee, Schneider’s declined to hire another employee and instead sought to once again

accommodate Hutchinson’s complaints by reconfiguring her daily schedule from 8:00 a.m. – 4:30

p.m. to 9:00 a.m. – 5:30 p.m., a right once again reserved to management pursuant to Article 7(E)

of the parties’ collective bargaining agreement. While Article 7(A) states that “[t]he normal

workweek for all full-time employees shall be from 8:00 a.m. to 4:30 p.m., Monday through



                                                 5
          Case 2:20-cv-00482-AJS Document 1 Filed 04/06/20 Page 6 of 11



Friday,” Article 7(E) states in pertinent part that “[e]mployees shall be flexibly assigned work so

long as they perform their regular duties.”

       24.     The Union immediately filed a grievance on Hutchinson’s behalf challenging

Schneider’s right to change her schedule, and after failing to resolve any of the aforenoted

grievances at the lower levels of the parties’ negotiated grievance procedure, the Union moved all

of its pending grievances to arbitration in accordance with Step 3 of that same procedure on

November 1, 2018.

       25.      By November 23, 2018, the only remaining functions being performed by

Hutchinson were inventory entry, milk order, and route settlement, which comprised of only about

60% of the normal duties of a senior clerk (the title to which Hutchinson had been graciously

promoted in response to the Union’s complaints about her increased workload).

       26.     Given that Schneider’s Whitehall employees had already assumed most of

Hutchinson’s duties over the course of the past few months, and the fact that Schneider’s had seen

more accurate and efficient production out of its Whitehall facility and little if any improvement

from Hutchinson, Schneider’s exercised its managerial right pursuant to Article 19 of the parties’

collective bargaining agreement to transfer the remainder of its clerical functions to Whitehall

effective November 23, 2018—something that it had considered doing as far back as July 7, 2018.

Article 19 states in no uncertain terms:

               The company has the exclusive right and power to manage, control
               and conduct its business, to plan and direct the working forces
               including the right to hire, suspend, discharge, promote, demote,
               schedule or transfer its employees for just cause and to make rules
               relating to operations as it deems advisable subject, however, to
               other provisions of this Agreement and past practices.

       27.     Schneider’s nevertheless offered Hutchinson the opportunity to transfer to

Whitehall herself, which she declined to do.


                                                6
            Case 2:20-cv-00482-AJS Document 1 Filed 04/06/20 Page 7 of 11



        28.    Instead, the Union filed two additional grievances on Hutchinson’s behalf on

November 27, 2018: one challenging Schneider’s use of non-bargaining unit members to perform

clerical unit work; and a second challenging Schneider’s alleged termination of Hutchinson

without just cause.

        29.    The Union also filed an unfair practice charge with the National Labor Relations

Board (“NLRB”) on December 19, 2018—which it thereafter amended on April 24, 2019—

alleging violations of Sections 8(a)(1), (3), and (5) of the National Labor Relations Act (“NLRA”).

In particular, the Union alleged that Schneider’s discriminated against Hutchinson by discharging

her employment for engaging in protected union activities and that Schneider’s equally failed to

bargain collectively and in good faith when it unilaterally changed Hutchinson’s work hours and

job duties and subsequently transferred a unit position from its Seneca facility to its Whitehall

facility.

        30.    By way of letter dated April 29, 2019, the NLRB advised that it would be deferring

decision on the Union’s charge to arbitration, claiming that all of the issues in the charge appear

to be covered by the provisions of the parties’ collective bargaining agreement.

        31.     In accordance with Step 3 of the parties’ negotiated grievance procedure (set forth

at Article 4(B) of the parties’ collective bargaining agreement), the parties utilized the Federal

Mediation and Conciliatory Service to select Arbitrator Joseph Orlando (“Arbitrator”), who

conducted an arbitration hearing on October 22, 2019 in Seneca, Pennsylvania.

        32.    Having presumably considered the testimony offered at the hearing, the relevant

portions of the parties’ collective bargaining agreement, and the parties’ post-hearing submissions,

the Arbitrator issued his Award on January 7, 2020 (although it was not physically received by

Schneider’s until January 8, 2020).



                                                 7
            Case 2:20-cv-00482-AJS Document 1 Filed 04/06/20 Page 8 of 11



          33.   The Arbitrator’s Award concluded in pertinent part that: (1) Schneider’s unlawfully

permitted non-bargaining unit employees to perform clerical work; (2) Schneider’s unlawfully

mandated that Hutchinson work an excessive amount of overtime to successfully complete the

normal duties of a clerical employee; and (3) Schneider’s unlawfully terminated Hutchinson’s

employment.

          34.   As a result, the Arbitrator ordered that: (1) Hutchinson be “reinstated immediately

to her position and be made whole for any and all losses as a result of her loss of

employment/wrongful termination”; (2) Schneider’s immediately transfer back to its Seneca,

Pennsylvania facility “all Clerical Bargaining unit work . . . normally and historically performed”

there; and (3) Schneider’s cease and desist from having supervisors perform bargaining unit work

at either its Seneca facility or its Whitehall facility that is normally and historically performed by

clerical bargaining unit members.

IV.       CAUSES OF ACTION

          Violation of Section 301 of the LMRA, the FAA, and Common Law – The
          Arbitrator’s Award Fails to Draw its Essence From the Language of the
          Agreement and the Arbitrator Exceeded His Authority Under the Agreement
          in Issuing the Award

          35.   Paragraphs 1-34 are re-alleged and reincorporated by reference as if fully set forth

herein.

          36.   Section 301 of the LMRA permits a court to vacate an arbitration award where the

arbitrator’s decision does not draw its essence from the language of the agreement and where the

arbitrator exceeds their authority in issuing the award.

          37.   The Third Circuit has likewise recognized that “when the arbitrator manifestly

disregards the plain language of the CBA,” his award cannot stand. Monongahela Valley Hosp.,




                                                  8
          Case 2:20-cv-00482-AJS Document 1 Filed 04/06/20 Page 9 of 11



Inc. v. United Steel Paper & Forestry Rubber Mfg. Allied Indust. & Serv. Workers Int’l Union

AFL-CIO CLC, 946 F.3d 195, 200 (3d Cir. 2019).

        38.     As a preliminary matter, the parties’ collective bargaining agreement provides in

no uncertain terms at Article 7(E) that “past practice of management personnel performing work

shall be continued.”

        39.     The Arbitrator’s Award manifestly disregards this negotiated right specifically

reserved to management when it proclaims that Schneider’s must altogether cease and desist from

assigning unit work to supervisors.

        40.     The parties’ collective bargaining agreement likewise provides in no uncertain

terms at Article 19 that the company “has the exclusive right and power to manage, control and

conduct its business, to plan and direct the working forces including the right to hire, suspend,

discharge, promote, demote, schedule or transfer its employees for just cause and to make rules

relating to operations as it deems advisable . . . .”

        41.     Notwithstanding the foregoing, and without any discussion whatsoever concerning

management’s rights under Article 19 in the decision itself, the Arbitrator’s Award directs that

Schneider’s immediately transfer back to its Seneca, Pennsylvania office all of the clerical work

that it transferred to its Whitehall office pursuant to the authority reserved to Schneider’s to make

such decisions under Article 19. The Arbitrator’s Award manifestly disregards Schneider’s

managerial rights under Article 19, and does so in a summary fashion without offering one scintilla

of reasoning for its decision.

        42.     In that same regard, the Arbitrator similarly disregarded Schneider’s managerial

rights pursuant to Article 19 to transfer Hutchinson herself to its Whitehall facility—

notwithstanding the fact that it offered Hutchinson the opportunity to do so and she declined—and



                                                   9
         Case 2:20-cv-00482-AJS Document 1 Filed 04/06/20 Page 10 of 11



determined instead that she was constructively discharged, which the Arbitrator reasoned was as

a result of retaliation for her decision to exercise her union rights.

        43.     The Arbitration Award must be vacated as a result of the Arbitrator’s manifest

disregard of the law and certain negotiated managerial rights.

        44.     The Arbitration Award must be vacated because it does not draw its essence from

the express language of the contract.

        45.     The Arbitration Award must be vacated because the Arbitrator neglected to fully

and faithfully execute his bargained-for obligations in failing to address those matters that were

deferred by the NLRB to arbitration.

V.      PRAYER FOR RELIEF

        WHEREFORE, Schneider’s Dairy respectfully requests that this Court:

        A.      Enter an Order vacating the Arbitration Award;

        B.      Enter an Order enjoining the enforcement of the Arbitration Award; and

        C.      Grant such other declaratory, equitable, or legal relief and any and all other relief

                this Court may deem just and proper.

Dated: April 6, 2020                                    Respectfully submitted,

                                                        GORDON REES SCULLY
                                                        MANSUKHANI LLP

                                                        BY: s/ Craig Snethen________
                                                        Craig W. Snethen
                                                        Pa. I.D. No. 86050
                                                        707 Grant Street, Suite 3800
                                                        Pittsburgh, PA 15219
                                                        (412) 577-7400
                                                        (412) 347-5461 (fax)
                                                        csnethen@grsm.com

                                                        Attorney for Plaintiff Mong’s Dairy,
                                                        A Division of Schneider’s Dairy Inc.


                                                  10
         Case 2:20-cv-00482-AJS Document 1 Filed 04/06/20 Page 11 of 11



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this Complaint to Vacate Arbitration Award,

supporting Memorandum of Law, and Declaration of David Schneider was served by the Court’s

ECF system and electronic mail, this 6th day of April, 2020, upon the following counsel of record:

                                  R. Anthony DeLuca, Esquire
                                 DeLuca, Ricciuti & Konieczka
                                   225 Ross Street, 4th Floor
                                     Pittsburgh, PA 15219
                                   anthony@drklawyers.com

                                      Counsel for Plaintiff


                                                     GORDON REES SCULLY
                                                     MANSUKHANI LLP

                                                     BY:      / s/ Craig Snethen___
                                                              Craig Snethen




                                               11
